ACCEPTED
                                                                03-14-00662-CV
                                                                       3750163
                                                      THIRD COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                           1/13/2015 1:53:00 PM
                                                              JEFFREY D. KYLE
                                                                         CLERK
             NO. 03-14-00662-CV

                                                FILED IN
                                         3rd COURT OF APPEALS
          IN THE THIRD DISTRICT              AUSTIN, TEXAS
            COURT OF APPEALS             1/13/2015 1:53:00 PM
                                           JEFFREY D. KYLE
             AT AUSTIN, TEXAS                    Clerk




    APPEAL IN CAUSE NO. D-1-GN-13-004148
 FROM THE 98th JUDICIAL DISTRICT COURT OF
         TRAVIS COUNTY, TEXAS



JAMES R. COLLEY AS REPRESENTATIVE AND/OR
      BENEFICIARY OF THE ESTATE OF
       JAMES W. COLLEY, DECEASED,
     AND AS REPRESENTATIVE AND/OR
      BENEFICIARY OF THE ESTATE OF
       DORTHA J. COLLEY, DECEASED
                 Appellant
                     VS.
 BENNY J. WILLIAMS and GLORIA ANN QUIROZ
                 Appellees


         Appellant’s Motion to Dismiss


              LAW OFFICE OF JOHN F. CAMPBELL, P.C.
              State Bar No. 03709000
              4408 Spicewood Springs Road
              Austin, Texas 78759
              (512) 476-6036
              (512) 343-9194 (Fax)
              E-Mail: johncampbelllaw@yahoo.com
               COUNSEL FOR APPELLANT



                   Page 1 of 6
                                     NO. 03-14-00662-CV

JAMES R. COLLEY, INDIVIDUALLY,                  §           IN THE THIRD DISTRICT
AS REPRESENTATIVE AND/OR                        §
BENEFICIARY OF THE ESTATE OF                    §
JAMES W. COLLEY, DECEASED,                      §
AND AS REPRESENTATIVE AND/OR                    §
BENEFICIARY OF THE ESTATE OF                    §
DORTHA J. COLLEY, DECEASED                      §
     APPELLANT                                  §           COURT OF APPEAL
                                                §
VS.                                             §
                                                §
BENNY J. WILLIAMS                               §
AND                                             §
GLORIA ANN QUIROZ                               §
     APPELLEES                                  §           AUSTIN, TEXAS


                              Appellant’s Motion to Dismiss

       Comes JAMES R. COLLEY, Appellant, and files this Motion to Dismiss and in support,
would show:

       1.      Notice of Appeal was filed on behalf of Appellant with the understanding that
Appellant would not be represented by his trial attorney in the appeal and that Appellant would
seek representation.

      2.      Appellant has determined, after further consideration, that the appeal is not
economically feasible and that the appeal should be dismissed.

       3.      Appellant does not desire to pursue the appeal and requests that it be dismissed.

       WHEREFORE, Appellant requests that the Court dismiss this case.

                                             Respectfully Submitted
                                             LAW OFFICE OF JOHN F. CAMPBELL, P.C.
                                             4408 Spicewood Springs Road
                                             Austin, Texas 78759
                                             (512) 476-6036
                                             (512) 343-9194 (Fax)

                                             By:____/s/ John F. Campbell____________
                                               JOHN F. CAMPBELL
                                               State Bar No. 03709000
                                               Attorney for Appellant

                                            Page 2 of 6
                                      Certificate of Service

I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on the 12th day of January, 2015:

John-Robert Skrabanek
SEGAL McCAMBRIDGE SINGER & MAHONEY, LTD.
100 Congress Avenue, Suite 800
Austin, Texas 78701
State Bar No. 24070631
Tele: 512-476-7834
Fax: 512-476-7832
E-Mail: jskrabanek@SMSM.com

Daniel R. Richards
RICHARDS RODRIGUEZ & SKEITH LLP
816 Congress Avenue, Suite 1200
Austin, Texas 78701
State Bar No. 00791520
Tele: 512-476-0005
Fax: 512-476-1513
E-Mail: drichards@rrsfirm.com


                                              ____/s/ John F. Campbell         ________________
                                              JOHN F. CAMPBELL




                                             Page 3 of 6
             NO. 03-14-00662-CV



          IN THE THIRD DISTRICT
            COURT OF APPEALS
             AT AUSTIN, TEXAS



    APPEAL IN CAUSE NO. D-1-GN-13-004148
 FROM THE 98th JUDICIAL DISTRICT COURT OF
         TRAVIS COUNTY, TEXAS



JAMES R. COLLEY AS REPRESENTATIVE AND/OR
      BENEFICIARY OF THE ESTATE OF
       JAMES W. COLLEY, DECEASED,
     AND AS REPRESENTATIVE AND/OR
      BENEFICIARY OF THE ESTATE OF
       DORTHA J. COLLEY, DECEASED
                 Appellant
                      VS.
 BENNY J. WILLIAMS and GLORIA ANN QUIROZ
                 Appellees


      Appellant’s Certificate of Conference


               LAW OFFICE OF JOHN F. CAMPBELL, P.C.
               State Bar No. 03709000
               4408 Spicewood Springs Road
               Austin, Texas 78759
               (512) 476-6036
               (512) 343-9194 (Fax)
               E-Mail: johncampbelllaw@yahoo.com
                COUNSEL FOR APPELLANT



                    Page 4 of 6
                                    NO. 03-14-00662-CV

JAMES R. COLLEY, INDIVIDUALLY,                   §             IN THE THIRD DISTRICT
AS REPRESENTATIVE AND/OR                         §
BENEFICIARY OF THE ESTATE OF                     §
JAMES W. COLLEY, DECEASED,                       §
AND AS REPRESENTATIVE AND/OR                     §
BENEFICIARY OF THE ESTATE OF                     §
DORTHA J. COLLEY, DECEASED                       §
     APPELLANT                                   §             COURT OF APPEAL
                                                 §
VS.                                              §
                                                 §
BENNY J. WILLIAMS                                §
AND                                              §
GLORIA ANN QUIROZ                                §
     APPELLEES                                   §             AUSTIN, TEXAS


                          Appellant’s Certificate of Conference

       I certify that I conferred with J. R. Skrabanek, attorney for Plaintiff/Appellee, and
discussed this case with him.

       J. R. Skrabanek does not oppose the dismissal of this appeal.

                                              Respectfully Submitted

                                              LAW OFFICE OF JOHN F. CAMPBELL, P.C.
                                              4408 Spicewood Springs Road
                                              Austin, Texas 78759
                                              (512) 476-6036
                                              (512) 343-9194 (Fax)

                                              By:____/s/ John F. Campbell__________________
                                                JOHN F. CAMPBELL
                                                State Bar No. 03709000
                                                Attorney for Appellant



                                      Certificate of Service

I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on the 12th day of January, 2015:



                                             Page 5 of 6
John-Robert Skrabanek
SEGAL McCAMBRIDGE SINGER & MAHONEY, LTD.
100 Congress Avenue, Suite 800
Austin, Texas 78701
State Bar No. 24070631
Tele: 512-476-7834
Fax: 512-476-7832
E-Mail: jskrabanek@SMSM.com

Daniel R. Richards
RICHARDS RODRIGUEZ & SKEITH LLP
816 Congress Avenue, Suite 1200
Austin, Texas 78701
State Bar No. 00791520
Tele: 512-476-0005
Fax: 512-476-1513
E-Mail: drichards@rrsfirm.com


                                                     ____/s/ John F. Campbell_____________________
                                                     JOHN F. CAMPBELL




General/Colley,Jim\Appeal\MotDismiss&Cert(011315)




                                                    Page 6 of 6